DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
     Applicant’s election without traverse of Invention Ie (Claims 10-16) in the reply filed on 3/17/2022 is acknowledged.
     Claims 3, 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/17/2022.

Response to Amendment
     The cancellation of Claims 2, 4-5, 17-20 in the submission filed 3/17/2022 is acknowledged and accepted.
     The addition of Claims 21-23 in the submission filed 3/17/2022 is acknowledged and accepted.

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
     The originally filed drawings were received on 1/31/2020.  These drawings are objected to for the following reason(s) as set forth below.
     The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Figure 2- Reference numerals 198, 152.
Figures 5-7- Reference numeral 232.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
     Applicant is reminded of the proper language and format for an abstract of the disclosure.
     The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should 
     The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
     The abstract of the disclosure is objected to because of the following informalities:
Abstract, line 5- ‘comprises’ should read ‘includes’
Abstract, line 9- ‘comprises’ should read ‘includes’.  
Correction is required.  See MPEP § 608.01(b).
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  Examples of such errors are set forth below.
     The disclosure is objected to because of the following informalities: 
Page 2, line 20- ‘Tthe’ should read ‘The’
Page 12, line 14- ‘144’ should read ‘104’.  
Appropriate correction is required.

Claim Objections
     Claims 15, 21-23 are objected to because of the following informalities:  

Claim 21 is dependent on Claim 15, and hence inherits the deficiencies of Claim 15.
Claim 21 recites the limitation "the first right ascension shaft portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation " the first right ascension support" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the rotational coupling" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 is dependent on Claim 22, and hence inherits the deficiencies of Claim 22.  
Appropriate correction is required.

Allowable Subject Matter
     Claims 1, 10-14, 16 are allowed.
     Claims 15, 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE102009004637A1 to Gaysert.
CN203894470U to Xu et al.

CN102866496A to Xu et al.
This application is in condition for allowance except for the following formal matters: 
See Section 8 above regarding informalities with the drawings.
See Sections 10, 12 above regarding informalities with the specification.
See Section 13 above regarding informalities with the claims.
     Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
     A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
3/23/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872